
	
		II
		111th CONGRESS
		2d Session
		S. 3730
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Ensign (for himself,
			 Mr. Udall of New Mexico, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to publish in the
		  Federal Register a list of States that have not submitted certain information
		  required under chapter 69 of title 31, United States Code.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Payment in Lieu of Taxes
			 Amendments Act of 2010.
		2.Payment in lieu
			 of taxesSection 6903 of title
			 31, United States Code, is amended by adding at the end the following:
			
				(e)Congressional
				notificationThe Secretary of the Interior shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Natural Resources of the House of Representatives a list of States that have
				not submitted to the Secretary the data required to calculate payments under
				this title by January 15 of each year.
				(f)PublicationThe
				Secretary of the Interior shall—
					(1)publish in the
				Federal Register and on the Department of the Interior website a list of States
				that have not submitted to the Secretary the data required to calculate
				payments under this title by February 1 of each year; and
					(2)update the list
				published on the Department of the Interior website under paragraph (1) to
				reflect any changes in the list.
					(g)Issuance of
				paymentsNot later than May 1 of each fiscal year, the Secretary
				of the Interior shall issue the payments authorized under this
				chapter.
				.
		
